Balio and Davis, JJ.
(dissenting). We respectfully dissent in part. We agree with the majority that Supreme Court properly granted defendant’s motion for summary judgment dismissing those claims enumerated "(1)”, "(2)” and "(3)” in the first ordering paragraph of Supreme Court’s order. In our view, under the circumstances of this case, defendant owed decedent a duty of reasonable care (see, Basso v Miller, 40 NY2d 233, 241) and plaintiff demonstrated the existence of material issues of fact whether defendant breached that duty by failing (1) to evaluate decedent’s medical profile form properly and to screen and test him properly to determine whether he was at risk for strenuous exercise, (2) to have a supply of oxygen in the room where decedent was participating in an aerobics class, and (3) to have an instructor trained in cardiopulmonary resuscitation conduct the aerobics class on the day of decedent’s fatal heart attack. Moreover, we conclude that the evidence adduced by plaintiff was sufficient to raise triable issues regarding foreseeability, and thus requires denial of summary judgment. Therefore, we would modify the order of Supreme Court to deny defendant’s motion for summary judgment dismissing those claims enumerated "(4)”, "(5)”, and "(6)” in the first ordering paragraph of Supreme Court’s order. In all other respects, we would affirm the order of Supreme Court. (Appeals from Order of Supreme Court, Erie County, Rath, Jr., J.—Summary Judgment.) Present— Denman, P. J., Pine, Balio, Lawton and Davis, JJ.